UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-25707 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 91-1948355 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Room 618, +17 Anyuan Road, Chaoyang District, Beijing, P.R. China 100029 (Address of principal executive offices) (011)- 86-10-6498-7788 (Issuer's telephone number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $.0 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ As of June 30, 2010 (the last business day of the most recently completed second fiscal quarter) the aggregate market value of the common stock held by non-affiliates was approximately $1,167,693, based upon the closing sale price of $.07 per share. As of May 18, 2011, there were 38,381,375 shares of common stock outstanding. Documents incorporated by reference: NONE Amendment No. 1 This amendment is being filed in order to make the following changes: · Expand the discussion of our sources of revenue in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” · Correct an error in the disclosure of working capital in the Liquidity and Capital Resources subsection of Item 7,“Management’s Discussion and Analysis of Financial Condition and Results of Operations.” · Include a subsection titled “Restrictions on Dividends and Other Cash Transfers in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” · Replace the disclosure in the Critical Accounting Policies and Estimates subsection of Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” · Restate the Consolidated Statements of Changes in Shareholders’ Equity (Deficit) to present the effects of the reverse merger effected in 2010 in accordance with generally accepted accounting principles. · Restate the Consolidated Statements of Cash Flows to conform to the revisions in the Changes in Shareholders’ Equity (Deficit). · Expand the Accounts Receivable note in Note 3 to the Consolidated Financial Statements. · Expand the disclosure at the end of Note 6 to the Consolidated Financial Statements. · Revise the disclosure regarding disclosure controls and procedures in Item 9A, “Controls and Procedures.” No other changes have been made to the content of this Report nor has any of the information included herein been updated.Reference should be made to more recent filings by the Company for more current information. PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Smooth Global (China) Holdings, Inc.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1. BUSINESS The Company is engaged in the business of manufacturing and distributing rechargeable polymer lithium-ion(“PLI”)batteries in the People’s Republic of China (the “PRC”).PLI batteries produce a relatively high average of 3.8 volts per cell, which makes them attractive for their light weight and high volume.These cells can be configured in almost any prismatic shape and in a wide variety of sizes, which make them particularly useful in consumer products. The Company offers over 300 products, and a single battery can have power capacity of between 30 and 20,000 milliamp-hours.Our manufacturing facility has the capacity to produce on a daily basis batteries with an aggregate production of 20,000 amp-hours.Our products can be grouped into four major categories:electronic systems for mining companies; batteries for mining equipment; higher voltage and higher capacity batteries for use in the automotive industry; and batteries for power tools and portable consumer products, such as cellular phones, digital cameras and laptop computers. Our PLI batteries can be built to satisfy the capacity requirements for such diverse products as mining lights, electronic automobiles, and cellular phones.We can also design products to meet a client’s specifications. The Company’s production management and quality control have received approval from an international accreditation organization and certification from the European Community.Our manganese and lithium iron phosphate batteries, types of PLI batteries, have received the PRC National Security certification for use in mining lights. We have obtained four patents from the PRC in order to protect our technology. The company does not use any intellectual property owned by third parties. We are a member of the National Electric Vehicle Industry Association and the committee of experts convened to draft standards for batteries used in mining lights.Both these groups were formed, and are managed, by the PRC governmental departments.The Company has obtained all the required licenses and approvals from the PRC. 1 The demand for PLI batteries has rapidly increased over the last decade and currently accounts for the largest share of the market for small sized, secondary batteries.According to an analysis by the Singapore Stock Exchange, the global market for small sized PLI batteries in 2010 was approximately $52.6 billion.It anticipates that this market will grow by 15% per year over the next 5 years, reaching $106.9 million in 2015. Sales of packs of PLI batteries for use in electric automobiles constitute a huge potential market for the Company.(Packs of small PLI batteries wired in a parallel circuit are more efficient in powering large devices, such as electric cars, than a single large battery.)According to the Japan Automobile Manufacturers Association, electronic automobiles will account for 13% of global automobile sales in 2013.This percentage of the market is projected to increase to 20% by 2020.In the PRC, the government intends to increase the market share attributable to electronic vehicles to 10%, or 1 million autos, by 2012 through use of consumer subsidies.At the prevailing average price of $7,625 for each pack of PLI batteries, this suggests an aggregate market of $7.625 billion. Marketing and sales for the Company is done by our employees and takes place only within the PRC.Third party representatives or distributors are not used.To date, most of our sales have been to manufacturers of mining facilities and equipment.While sales to the electric automobile industry have not yet been initiated, we anticipate our research and development efforts will enable us to take a share of this new market. We spent approximately $70,000 on research and development in 2010 and $31,000 in 2009. Following the commencement of operations in January of 2009, the Company purchased PLI batteries manufactured by Beijing Tian Rui Chi Energy Technology Co. (“Tian Rui Chi”) and resold them to customers.In 2010, we began manufacturing our own PLI batteries.Currently, we sell both PLI batteries we produce and those purchased from Tian Rui Chi. Tian Rui Chi is also the main supplier for the raw materials (aluminum and plastic film, septem, kapton tape, terminatingtape, methylprolidone, copper foil,aluminum foil, polyvinylidene,lithium cobalt dioxide, lithium manganate, carbon powder, electrolyte) that we use in manufacturing our own batteries.For the years ended December 31, 2010 and December 31, 2009, Tian Rui Chi accounted for 76.6% and 99%, respectively, of the Company’s total purchases for the period.We believe that Tian Rui Chi’s batteries and raw materials are attractively priced, and we have strong, long-term relations with their personnel.However, we believe that if this relationshipwere to beterminated for any reason, we could obtain these batteries and materials in the market at acceptable prices. The market for PLI batteries is characterized by intense completion from both domestic and multi-national enterprises.Many of these competitors are significantly larger than we are and have substantially greater financial resources that allow them to be in a better position to withstand changes in the industry.However, we believe that our products are attractively priced and that our technology gives us an advantage versus the competition. 2 Our development strategy for the near future is to continue sales of PLI batteries to the mining industry in the PRC and to produce packs of PLI batteries for use in underground mine chambers, motorized bicycles, and electric automobiles. We currently have 50 employees, all on a full-time basis.None of our employees belongs to a collective bargaining unit.Our relationships with our employees are good. ITEM 1A RISK FACTORS You should carefully consider the risks described below before buying our common stock.If any of the risks described below actually occurs, that event could cause the trading price of our common stock to decline, and you could lose all or part of your investment. We may be unable to gain a substantial share of the market for batteries. Our business operations are based on the marketing of rechargeable polymer lithium-ion batteries.There are many companies, large and small, involved in the market for rechargeable batteries.Some of our existing and potential competitors have longer operating histories and significantly greater financial, technical, marketing and other resources.It will be difficult for us to establish a reputation in the market so that manufacturers chose to use our batteries rather than those of our competitors.Unless we are able to expand our sales volume significantly, we will not be able to improve the efficiency of our operation. Our business and growth will suffer if we are unable to hire and retain key personnel that are in high demand. Our future success depends on our ability to attract and retain highly skilled engineers, technical, marketing and customer service personnel, especially qualified personnel for our operations in China. Qualified individuals are in high demand in China, and there are insufficient experienced personnel to fill the demand.Therefore we may not be able to successfully attract or retain the personnel we need to succeed. We may have difficulty establishing adequate management and financial controls in China and in complying with U.S. corporate governance and accounting requirements. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. We may be required to raise additional financing by issuing new securities with terms or rights superior to those of our shares of common stock, which could adversely affect the market price of our shares of common stock. We will require additional financing to fund future operations, develop and exploit existing and new products and to expand into new markets. We may not be able to obtain financing on favorable terms, if at all. If we raise additional funds by issuing equity securities, the percentage ownership of our current shareholders will be reduced, and the holders of the new equity securities may have rights superior to those of the holders of shares of common stock, which could adversely affect the market price and the voting power of shares of our common stock. If we raise additional funds by issuing debt securities, the holders of these debt securities would similarly have some rights senior to those of the holders of shares of common stock, and the terms of these debt securities could impose restrictions on operations and create a significant interest expense for us. 3 Currency conversion and exchange rate volatility could adversely affect our financial condition and the value of our common stock. The PRC government imposes control over the conversion of Renminbi, or RMB, into foreign currencies. Under the current unified floating exchange rate system, the People’s Bank of China publishes an exchange rate, which we refer to as the PBOC exchange rate, based on the previous day’s dealings in the inter-bank foreign exchange market. Financial institutions authorized to deal in foreign currency may enter into foreign exchange transactions at exchange rates within an authorized range above or below the PBOC exchange rate according to market conditions. Pursuant to the Foreign Exchange Control Regulations of the PRC issued by the State Council which came into effect on April1, 1996, and the Regulations on the Administration of Foreign Exchange Settlement, Sale and Payment of the PRC which came into effect on July1, 1996, regarding foreign exchange control, conversion of RMB into foreign exchange by Foreign Investment Enterprises, or FIEs, for use on current account items, including the distribution of dividends and profits to foreign investors, is permissible. FIEs are permitted to convert their after-tax dividends and profits to foreign exchange and remit such foreign exchange to their foreign exchange bank accounts in China.
